                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-10563-RGS

                         DAVID MICHAEL REPICI

                                       v.

                       JILLIAM BETH CARMICHAEL


                                   ORDER

                               March 29, 2019

STEARNS, D.J.

      David Michael Repici, who resides in South Boston, MA, has filed a

civil complaint against Jilliam Carmichael. Repici provides a Massachusetts

address for the defendant. Repici claims that Carmichael stole his personal

property and addressed him with a racial epithet.

      Upon review of the complaint, the court concludes that it lacks subject

matter jurisdiction over this action.        Federal courts are of limited

jurisdiction, and they may only adjudicate certain types of cases. Federal

district courts may exercise jurisdiction over civil actions arising under

federal laws, see 28 U.S.C. § 1331 (“§ 1331”), and over certain actions in which

the parties are of citizens of different states and the amount in controversy

exceeds $75,000, see 28 U.S.C. § 1332.
      Here, the court cannot discern a claim arising under federal law. In

addition, the parties appear to be citizens of the same state. Further, the

plaintiff has not alleged, nor can the court infer, that the amount in

controversy exceeds $75,000.

      Under the Federal Rules of Civil Procedure, “[i]f the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.” Fed. R. Civ. P. 12(h)(3).     Accordingly, for the reasons stated

above, the court orders that this action be DISMISSED for lack of subject

matter jurisdiction.   The dismissal is without prejudice to bringing an

appropriate action in a state court.

                              SO ORDERED.


                                       _/s/ Richard G. Stearns ________
                                       UNITED STATES DISTRICT JUDGE




                                       2
